FILED
                                          Aug 22 2018, 12:28 pm

                                               CLERK
                                           Indiana Supreme Court
                                              Court of Appeals
                                                and Tax Court



              IN THE

Indiana Supreme Court
   Supreme Court Case No. 18S-DI-95

         In the Matter of
        Glenn E. Davis, Jr.
               Respondent.


        Decided: August 22, 2018

       Attorney Discipline Action

    Hearing Officer James W. Riley, Jr.



          Per Curiam Opinion
           All Justices concur.
Per curiam.

   We find that Respondent, Glenn E. Davis, Jr., committed attorney
misconduct by neglecting a client’s case and by failing to cooperate with
the disciplinary process. For this misconduct, we conclude that
Respondent should be suspended for at least one year without automatic
reinstatement.

  The matter is now before us on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s verified disciplinary complaint. Respondent’s
1976 admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
  The Commission filed a “Disciplinary Complaint” against Respondent
on February 15, 2018. Respondent was served with the complaint but has
not appeared, responded, or otherwise participated in these proceedings.
Accordingly, the Commission filed a “Motion for Judgment on the
Complaint,” and the hearing officer took the facts alleged in the
disciplinary complaint as true.

   No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

  In June 2013, Respondent was hired by “Client,” an elderly woman, to
pursue claims for damages she sustained in a fall while she was a patient
at a rehabilitation facility. Client’s “Daughter” assisted Client in
communicating with Respondent.

   Respondent timely filed a proposed medical malpractice complaint in
June 2014. However, Respondent never filed the requisite submission of
evidence to the medical review panel. This occurred notwithstanding
multiple extensions of time and numerous outreach attempts by the panel


Indiana Supreme Court | Case No. 18S-DI-95 | August 22, 2018           Page 2 of 5
chair and opposing counsel, several attempts by Daughter to discuss the
case with Respondent, and multiple promises by Respondent to Daughter
that the submission would be filed. As a result of Respondent’s failure to
submit evidence to the panel, the defendant filed a motion to dismiss in
December 2016, and a hearing was scheduled for January 17, 2017.
Respondent failed to notify Client of the motion to dismiss or the hearing,
and he failed to appear at that hearing. After the hearing, the trial court
granted the motion to dismiss. Thereafter, Respondent did not inform
Client or Daughter of the dismissal and did not respond to Daughter’s
multiple attempts to communicate with Respondent.

   Daughter filed a grievance with the Commission. Respondent did not
timely respond to the Commission’s demand for a response to the
grievance, and his belated response was misleading in several respects.
Respondent later failed to comply with a subpoena duces tecum for
Client’s file. To date, Respondent has not cured his noncooperation with
the subpoena duces tecum, and as a result he currently is indefinitely
suspended from the practice of law. See Matter of Davis, 90 N.E.3d 1189
(Ind. 2018).


Discussion and Discipline
  We concur in the hearing officer’s findings of fact and conclude that
Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:

      1.3: Failure to act with reasonable diligence and promptness.

      1.4(a)(3): Failure to keep a client reasonably informed about the
      status of a matter.

      1.4(a)(4): Failure to comply promptly with a client’s reasonable
      requests for information.

      1.4(b): Failure to explain a matter to the extent reasonably necessary
      to permit a client to make informed decisions.

      8.1(b): Knowingly failing to respond to a lawful demand for
      information from a disciplinary authority.


Indiana Supreme Court | Case No. 18S-DI-95 | August 22, 2018          Page 3 of 5
   Our analysis of appropriate discipline entails consideration of the
nature of the misconduct, the duties violated by the respondent, any
resulting or potential harm, the respondent’s state of mind, our duty to
preserve the integrity of the profession, the risk to the public should we
allow the respondent to continue in practice, and matters in mitigation
and aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).

  Respondent’s misconduct in this case is aggravated by the resulting
harm to his elderly client, whose medical malpractice claim was dismissed
with prejudice after having been neglected by Respondent for several
years. That a legal malpractice claim affords a potential avenue for
delayed recovery is of comparatively small comfort, particularly for an
aggrieved client who may not enjoy the luxury of time to pursue and
recover upon such a claim.

   Although Respondent has no prior discipline, he has been the subject of
four separate show cause proceedings within the last two years and
currently is indefinitely suspended for noncooperation. Respondent also
has been administratively suspended three times within the last eight
years, once for nonpayment of dues and twice for noncompliance with
continuing legal education requirements. Respondent has progressively
absented himself from the multiple show cause proceedings against him
and has wholly failed to participate in these disciplinary proceedings.

   With these considerations in mind, we conclude that a suspension of at
least one year without automatic reinstatement, effective from the date of
this opinion, is appropriate discipline for Respondent’s misconduct in this
case. See Matter of Kern, 56 N.E.3d 623 (Ind. 2016); see also Matter of Daniels,
39 N.E.3d 639 (Ind. 2015).


Conclusion
   Respondent already is under an order of suspension for failure to
cooperate with the Commission’s investigation. For Respondent’s
professional misconduct in this case, the Court suspends Respondent from
the practice of law in this state for a period of not less than one year,
without automatic reinstatement, effective from the date of this opinion.


Indiana Supreme Court | Case No. 18S-DI-95 | August 22, 2018           Page 4 of 5
At the conclusion of the minimum period of suspension, Respondent may
petition this Court for reinstatement to the practice of law in this state,
provided Respondent pays the costs of this proceeding, fulfills the duties
of a suspended attorney, and satisfies the requirements for reinstatement
of Admission and Discipline Rule 23(18).

  The costs of this proceeding are assessed against Respondent. The
hearing officer appointed in this case is discharged.


All Justices concur.



NO APPEARANCE FOR THE RESPONDENT



ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Angie L. Ordway, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-DI-95 | August 22, 2018        Page 5 of 5